Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 1 of 17 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                            :
  SCOTT MADLINGER, on behalf of himself and :
  all others similarly situated,            :
                                            :
                           Plaintiff,       : Civil Action No.
                                            :
  vs.                                       : CLASS ACTION COMPLAINT AND
                                            : JURY TRIAL DEMAND
  FINANCIAL RECOVERY SERVICES, INC.,        :
                                            :
                           Defendant.       :
                                            :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff SCOTT MADLINGER (hereinafter “Plaintiff”), on behalf of himself and

  all others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant FINANCIAL RECOVERY SERVICES, INC. (hereinafter

  “Defendant"), its employees, agents, and successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §

  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 2 of 17 PageID: 2




                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Ocean County, in the State of

  New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief defendant FINANCIAL RECOVERY

  SERVICES, INC. has its principal place of business located in Edina, Minnesota

          9.      Based upon information and belief, Defendant is a company that uses the



                                                 2
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 3 of 17 PageID: 3




  mail, telephone, and facsimile and regularly engages in business, the principal purpose of

  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received debt collection letters and/or notices from the Defendant which are in violation

  of the FDCPA, as described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:


                 •   All New Jersey consumers who were sent letters and/or notices from

                 Defendant in a form substantially similar to attached Exhibit A and which

                 included the alleged conduct and practices described herein.


                 • The Class period begins one year prior to the filing of this Action. The

                 class definition may be subsequently modified or refined.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                     thousands of persons who have received debt collection letters and/or

                     notices from the Defendant that violate specific provisions of the



                                               3
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 4 of 17 PageID: 4




                 FDCPA. Plaintiff is complaining of a standard form letter and/or

                 notice that is sent to hundreds of persons (See Exhibit A, except that

                 the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                 partially redacted the financial account numbers in an effort to protect

                 Plaintiff’s privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a. Whether Defendant violated various provisions of the FDCPA.

                     b. Whether Plaintiff and the Class have been injured by the

                         Defendant’s conduct;

                     c. Whether Plaintiff and the Class have sustained damages and

                         are entitled to restitution as a result of Defendant’s

                         wrongdoing, and if so, what is the proper measure and

                         appropriate statutory formula to be applied in determining such

                         damages and restitution; and

                     d. Whether Plaintiff and the Class are entitled to declaratory

                         and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;

             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

                                            4
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 5 of 17 PageID: 5




              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will

                  continue to suffer losses of statutory protected rights as well as

                  monetary damages. If the Defendant’s conduct is allowed to proceed

                  without remedy it will continue to reap and retain the proceeds of its

                  ill-gotten gains;

              •   Defendant has acted on grounds generally applicable to the entire

                  Class, thereby making appropriate final injunctive relief or

                  corresponding declaratory relief with respect to the Class as a whole.


                              STATEMENT OF FACTS

        13.   Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

                                             5
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 6 of 17 PageID: 6




  defined by 15 U.S.C. §1692a(3).

         14.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

         15.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         16.     Sometime prior to January 27, 2020, Plaintiff allegedly incurred a

  financial obligation to Barclays Bank Delaware. (“Barclays”) related to a credit card

  account. (“the Debt”).

         17.     The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

         18.     The Debt is a "debt" as defined by 15 U.S.C. § 1692a(5).

         19.     Barclays is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         20.     Sometime prior to January 27, 2020, Barclays either directly or through

  intermediate transactions assigned, placed or transferred the Debt to Defendant for

  collection.

         21.     At the time the Debt was assigned, placed or transferred to Defendant, the

  Debt was in default.

         22.     Defendant caused to be delivered to Plaintiff a letter dated January 27,

  2020 (“the Collection Letter”) which was addressed to Plaintiff and sought to collect a

  balance of $1436.31 concerning the alleged Debt, Attached as Exhibit A is a copy of the

  January 27, 2020 collection letter.

         23.     The January 27, 2020 collection letter were sent or caused to be sent by a

                                               6
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 7 of 17 PageID: 7




  person employed by Defendant as a “debt collector” as defined by 15 U.S.C. § 1692a(6).

         24.     The January 27, 2020 letter was a “communication” as defined by 15

  U.S.C. § 1692a(2).

         25.     Upon receipt, Plaintiff read the January 27, 2020 collection letter.

         26.     The Collection indicated that it was a “Resolution Reduction Offer”

         27.     The Collection Letter indicated that, “If you can get the money now you

  can get it resolved for less than what your currently owe.”

         28.     The Collection Letter provided the following three options:




         29.     The Collection Letter is false, deceptive and/or misleading since the

  Option 1 is to pay the balance in full today.

         30.     However, just prior to presenting the 3 options, the letter states that if the

  debtor “can get the money now” the debtor can get it resolved for less than what is

  currently owed.”

         31.     Similarly, just following the three options, the Collection Letter states,

  “Any offers of resolution that are provided to you are merely offers to resolve your

  account for less than the balance due.” (emphasis added). Thus, this language is also

  inconsistent with Option 1.

         32.     As such, Option 1 induces the debtor to pay the full amount of the debt,

  when in fact the debtor in fact is told he or she can pay less than the full amount if he or

  she pays the debt in full immediately.


                                                  7
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 8 of 17 PageID: 8




          33.     Option 2 indicates that the debtor can resolve the debt for less than the

  total balance due by making a reasonable offer. However, Option 2 fails to state what a

  reasonable offer is and how to the offer should be made.

          34.     Option 3 states that Plaintiff can setup up monthly payments as low as

  $25.00.

          35.     However Option 3 fails to state when the settlement payment must be

  made in order to accept the settlement offer.

          36.     Furthermore, Option 3 does not say how many payments need to be made.

  Thus, under Option 3, Plaintiff could actually be obligated to pay the entire balance or

  more than the full balance, even though the collection letter suggests that it can be

  resolved for less than Plaintiff owes.

          37.     Option 3 misleadingly and deceptively induces the consumer into paying

  $25 monthly as part of a payment plan without informing Plaintiff the terms of the

  payment plan.

          38.     Furthermore, the bottom of the letter includes three payment coupons

  labeled “1 of 3”, “2 of 3” and “3 of 3.”

          39.     Thus, the least sophisticated consumer could believe that only three

  payments are needed to settle the debt.

          40.     The coupons fail to indicate how much needs to be paid in each of the 3

  payments to settle the debt in full.

          41.     The 3 coupons in the Collection Letter falsely suggest that any 3 payments

  will settle the debt in full.

          42.     Furthermore, the payment coupons do not specify over what time period

                                                  8
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 9 of 17 PageID: 9




  the 3 payments need to be paid.

         43.     Additionally, each of the 3 coupons indicate that the balance due as of

  January 27, 2020 is $1436.31

         44.     The due as of January 27, 2020 language suggests that the balance may

  increase, when in fact the balance has been charged-off and cannot and will not increase.

         45.     As a result, the least sophisticated consumer would be deceived by the

  Collection Letter, since it is susceptible to more than one reasonable interpretation

         46.     Upon being presented with the settlement offers in the Collection Letter,

  the Least sophisticated consumer could be materially misled into entering into a

  repayment plan that she or she may not be able to afford, for fear of being subjected to

  additional collection efforts for the full amount of the debt, when in fact, settlement offers

  are frequently renewed if the consumer fails to accept the initial offer.

         47.     These concerns cold be adequately addressed by Defendant by including

  with the offer the language, “We are not obligated to renew this offer.”

         48.     The phrase, “We are not obligated to renew this offer” adequately conveys

  to the least sophisticated consumer that there is a renewal possibility, but also that it is

  not assured.

         49.     However, the Collection Letter does not include the language “We are not

  obligated to renew this offer” or substantially similar language.

         50.     Thus, the least sophisticated consumer would likely be misled by the

  settlement offer.

         51.     Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendant.

                                                9
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 10 of 17 PageID: 10




              52.   Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

              53.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

              54.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              55.   Under the FDCPA, Plaintiff had the right to receive certain information

   from Defendant regarding his or her rights under the FDCPA.

              56.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              57.   Defendant’s    collection     letters   provided   confusing   and   incorrect

   information caused Plaintiff a concrete injury in that Plaintiff was deprived of her right to

   receive accurate and trustworthy information regarding her rights under the FDCPA.

              58.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              59.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

                                                   10
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 11 of 17 PageID: 11




           60.     As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

           61.     Plaintiff’s receipt of a collection letter which provided incorrect,

   incomplete and confusing information constitutes a concrete injury.

           62.     The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

           63.     Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted her ability to decide on how to proceed with respect to the matter – will

   he hire an attorney, represent himself, payoff the debt, engage in a payment plan, file for

   bankruptcy, etc.

           64.     The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

           65.     It is Defendant’s policy and practice to send written collection

   communications, in the form annexed hereto as Exhibit A, which violate the FDCPA, by

   inter alia:

                   (a)     Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                   (b)     By making false representations of the character or legal status of a
                           debt; and

                   (c)     Using unfair or unconscionable means to collect or attempt to
                           collect any debt.




                                                 11
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 12 of 17 PageID: 12




             66.      On information and belief, Defendant sent written communications, in the

   form annexed hereto as Exhibit A to at least 30 natural persons in the State of New

   Jersey.

                                                 COUNT I

               FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                VIOLATIONS

             67.      Plaintiff repeats the allegations contained in paragraphs 1 through 66 as if

   the same were set forth at length.

             68.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

             69.      By sending a collection letter, the same as or substantially similar to the

   January 27, 2020 collection letter, Defendant violated:

             A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                   means in connection with the collection of any debt;

             B. 15 U.S.C. §1692e(2) by suggesting that Plaintiff may be required to pay more

                   than the full balance owed;

             C. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                   collect or attempt to collect a debt from Plaintiff;

             D. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                   attempt to collect any debt; and,

             E. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

                   expressly authorized by the agreement creating the debt or permitted by law.




                                                       12
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 13 of 17 PageID: 13




          WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;

          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          January 27, 2021

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


                                               13
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 14 of 17 PageID: 14




   Dated: January 27, 2021            By: s/ Lawrence C. Hersh
                                      Lawrence C. Hersh, Esq




                                     14
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 15 of 17 PageID: 15




                                 EXHIBIT A
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 16 of 17 PageID: 16
Case 3:21-cv-01288-FLW-TJB Document 1 Filed 01/27/21 Page 17 of 17 PageID: 17
